         Case 1:17-cr-00201-ABJ Document 459 Filed 12/07/18 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA

               v.
                                            Crim. No. 17-201-1 (ABJ)
 PAUL J. MANAFORT, JR.,
                                            Filed Under Seal

               Defendant.




   GOVERNMENT’S MOTION FOR LEAVE TO FILE DOCUMENT UNDER SEAL

       Pursuant to LCrR 49(f)(6), the United States of America, by and through Special Counsel

Robert S. Mueller, III, hereby requests leave of the Court to file under seal an unredacted version

of the government’s submission in support of its breach determination (Attachment A) and a

proposed redacted version (Attachment B), which would be filed publicly with the

Court’s approval. The government seeks to seal Attachment A and make the redactions

reflected in Attachment B because the redactions relate to ongoing law enforcement

investigations or uncharged individuals, and public disclosure of certain information in the

submission could unduly risk harming those efforts. See, e.g., Virginia Dep’t of State Police v.

Washington Post, 386 F.3d 567, 579 (4th Cir. 2004) (“[A] compelling governmental interest

exists in protecting the integrity of an ongoing law enforcement investigation.”); Washington

Post v. Robinson, 935 F.2d 282, 291 (D.C. Cir. 1991) (recognizing that situations where “the

release of a plea agreement may threaten an ongoing criminal investigation” can justify sealing,

but finding no risk of harm on the facts of that case). To preserve the confidentiality of that

information, the government requests that its unredacted submission (Attachment A) be filed

under seal, with a redacted version to be submitted
          Case 1:17-cr-00201-ABJ Document 459 Filed 12/07/18 Page 2 of 2



on the public docket after this Court rules on this motion. A proposed order accompanies this

motion.

                                                  Respectfully submitted,

                                                  ROBERT S. MUELLER III

                                                  Special Counsel

Dated: December 7, 2018                           By:    /s/ Andrew Weissmann

                                                  Andrew Weissmann
                                                  Jeannie S. Rhee (D.D.C. Bar No. 464127)
                                                  Greg D. Andres (D.D.C. Bar No. 459221)
                                                  U.S. Department of Justice
                                                  Special Counsel’s Office
                                                  950 Pennsylvania Avenue NW Washington,
                                                  D.C. 20530
                                                  Telephone: (202) 616-0800

                                                  Attorneys for the United States of America




                                             2
